Name: Council Regulation (EEC) No 542/89 of 23 February 1989 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1989)
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 3. 3 . 89 Official Journal of the European Communities No L 60/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 542/89 of 23 February 1989 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, present case, they should not be allocated among the Member States, without prejudice to the drawing against the quota volumes of such quantites as they may need, under the conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies of certain species of fish or fish fillets and fish meat currently depend on imports from third countries ; whereas it is in the Community's interest to suspend partially the customs duties for the products in question, within Community tariff quotas of an appropriate volume ; whereas, in order not to jeopardize the development prospects of this production in the Community and to ensure an adequate supply to satisfy user industries, it is advisable to open these quotas for the period from 1 April until 31 December 1989 applying customs duties varied according to sensitivity of the different products on the Community market ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, in the HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 April until 31 December 1989, the customs duties applicable on importation to products listed below shall be suspended at the levels and within the limits of the Community tariff quotas indicated for each product : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.2722 ex 0304 20 99 ex 0304 90 99 Fillets and fish meat of Alaska pollack (Tberagra chalco ­ gramma), frozen, for processing (a) -(b) 21 000 10 09.2724 ex 0304 20 57 ex 0304 90 47 Fillets and fishmeat of hake (Merluccius spp., excluding the genus Merluccius merluccius, Merluccius Bilinearis and Merluccius carpensis% frozen for processing (a) (b) 26 000 10 09.2751 ex 0304 20 19 ex 0304 90 10 Fillets and fish meat of pike, frozen, for processing (a) (b) 500 5 09.2753 ex 0302 50 ex 0302 69 35 ex 0303 60 ex 0303 79 41 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the genus Boreogadus saida, excluding, livers, roes, presented fresh, chilled or frozen, for processing (a) (b) 40 000 3,7 No L 60/2 Official Journal of the European Communities 3. 3 . 89 Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.2755 ex 0302 63 00 ex 0303 73 00 Coalfish Pollachius virens), excluding livers, roes, presented fresh, chilled or frozen, for processing (a) (b) 15 000 3,7 09.2757 ex 0302 62 00 ex 0303 72 00 Haddock (Melanogrammus aeglefinus), excluding livers, roes, presented fresh, chilled or frozen, for processing (a) (b) 9 000 3,7 09.2759 ex 0304 20 21 ex 0304 20 29 ex 0304 90 35 ex 0304 90 38 ex 0304 80 39 Frozen fillets and fishmeat of cod (Gadus morhua, Gadus ogac Gadus macrocephalus) and fish of the species Boreogadus saida, for processing (a) (b) 8 000 10 09.2765 0305 62 00 0305 69 10 Cod (Gadus morhua, Gadus ogac, Gadus macrocephales) and fish of the species Boreogadus saida, salted or in brine, but not dried or smoked 49 000 6 09.2767 0305 51 10 0305 59 1 1 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalas) and fish of the species Boreogadus saida, dried, unsalted, not smoked 1 000 10 09.2769 ex 0305 30 1 1 ex 0305 30 19 Fish fillets, dried, whether or not salted, of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 500 10 09.2771 ex 0305 30 90 Fillets of coalfish (Pollachius virens}, salted, for processing (a) (b) 4 000 10 09.2773 ex 0306 13 10 ex 0306 23 10 Shrimps and prawns of the species Pandalus borealis, in shell, fresh, chilled or frozen, for processing (a) (b) 2 000 4 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. (b) The quota shall apply to products intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting (excluding, filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The quota is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for the quota where such treatment (or operations) is (are) carried out at retail or catering level. The reduction of customs duties shall apply only to fish intended for human consumption. Article 32. Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the Act of Accession. 3 . Imports of the products in question shall not be covered by the quotas referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3796/81 ('), is at least equal to the reference price fixed, or to be fixed, by the Community for the products under consideration or the categories of the products concerned. If an importer presents in a Member State a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regulation and if this request is accepted by the customs authorities, the Member States concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay.Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits.( l ) OJ No L 379, 31 . 12. 1981 , p. 1 . 3 . 3 . 89 Official Journal of the European Communities No L 60/3 If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission in accordance with the same procedures. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quota volumes so permits. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4. The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1989 . For the Council The President C. ROMERO HERRERA